      Case 1:18-cv-09688-ALC-BCM Document 48 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 9/2/20
STEWART MARTIN,
              Plaintiff,                          18-CV-9688 (ALC) (BCM)
       -against-                                  ORDER
NEW YORK CITY TRANSIT
AUTHORITY, et al.,
              Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons discussed during today's telephonic status conference, the deadlines set

forth in the Initial Case Management Order dated December 17, 2019 (Dkt. No. 22), as modified

by the Court's orders dated March 17, 2020 (Dkt. No. 27) and April 29, 2020 (Dkt. No. 32), are

further EXTENDED as follows:

   1. Fact Discovery. All remaining fact discovery, including fact depositions, shall be
      completed no later than October 30, 2020.

   2. Expert Discovery. Plaintiff shall appear for examination by a physician of defendants'
      choice no later than October 16, 2020. Defendants shall designate their examining
      physician, and disclose that physician's availability, no later than September 18, 2020.
      Disclosure of expert evidence, including the identities and written reports of experts, as
      required by Fed. R. Civ. P. 26(a)(2)(A), (B), or (C), shall be made no later than
      December 15, 2020. The disclosure of expert evidence intended solely to contradict or
      rebut expert evidence on the same subject matter disclosed by the opposing party shall be
      made no later than January 15, 2021. Depositions of experts shall be completed no later
      than February 15, 2021.

   3. Close of Discovery. All discovery must be completed no later than February 15, 2021.

Dated: New York, New York
       September 2, 2020                   SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
